Citation Nr: 0932618	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-05 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating prior to 
March 13, 2008, and to an initial rating greater than 
10 percent thereafter, for rhinitis/sinusitis/allergies.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1975 to July 1976.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In June 2009, the Veteran testified before 
the undersigned at a videoconference Board hearing.


FINDINGS OF FACT

1.  Prior to March 13, 2008, the Veteran's 
rhinitis/sinusitis/allergies did not result in polyps, 
incapacitating episodes requiring prolonged (lasting from 
four to six weeks) antibiotic treatment, or non-
incapacitating episodes characterized by headaches, pain, and 
purulent discharge or crusting.

2.  Effective March 13, 2008, the Veteran's 
rhinitis/sinusitis/allergies did not result in polyps, three 
or more incapacitating episodes per year requiring prolonged 
(lasting from four to six weeks) antibiotic treatment, or 
more than six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to March 
13, 2008, and for an initial rating greater than 10 percent 
thereafter, for rhinitis/sinusitis/allergies have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 
(DC's) 6511, 6522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Veteran's higher initial rating claim for 
rhinitis/sinusitis/allergies is a "downstream" element of 
the RO's grant of service connection for this disability in 
the currently appealed rating decision.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159 is not required in cases where such notice was afforded 
for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  For an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In June 
2004, March 2006, and February 2008, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete this claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that - except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim - (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that, although the VCAA notice letters issued 
in this case did not indicate that the Veteran also could 
submit evidence showing the effect that worsening of his 
bilateral inguinal hernia had on his employment and daily 
life, any failure to satisfy the duty to notify in that 
regard is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  Further, the Veteran and 
his service representative have demonstrated actual knowledge 
of the VCAA's requirements by submitting additional evidence 
in support of the Veteran's higher initial rating claim for 
rhinitis/sinusitis/allergies.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
Veteran's higher initial rating claim is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issue of 
service connection for rhinitis/sinusitis/allergies, and 
because the Veteran's higher initial rating claim is being 
denied in this decision, the Board finds no prejudice to the 
Veteran in proceeding with the present decision and any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the United States Court of 
Appeals for Veterans Claims (Veterans Court) held that, in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for rhinitis/sinusitis/allergies 
originates, however, from the grant of service connection for 
this disability.  Consequently, Vazquez-Flores is 
inapplicable.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file.

The Veteran testified at his June 2009 videoconference Board 
hearing that he would be submitting additional private 
treatment records in support of his claim.  The Veteran 
requested that the record on appeal be left open for 10 days 
in order for him to submit these records.  Although the 
record was left open for 10 days, the Board notes that no 
additional evidence was submitted.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
also has been provided with VA examinations which address the 
current nature and severity of his service-connected 
rhinitis/sinusitis/allergies.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Higher Initial Rating

The Veteran contends that his service-connected 
rhinitis/sinusitis/allergies is more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected rhinitis/sinusitis/allergies 
currently is evaluated as zero percent disabling prior to 
March 13, 2008, and as 10 percent disabling thereafter, under 
38 C.F.R. §§ 4.97, DC 6522-6511.  See 38 C.F.R. § 4.97, 
DC 6522-6511 (2008). 

DC 6522 provides that a 10 percent rating will be assigned 
for allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A higher 
30 percent rating is assigned for allergic or vasomotor 
rhinitis with polyps.  38 C.F.R. § 4.97, DC 6522 (2008).

DC 6511 provides a zero percent rating for sinusitis when 
detected by X- ray only.  A 10 percent rating requires one or 
two incapacitating episodes per year requiring prolonged 
(lasting from four to six weeks) antibiotic treatment, or 
three to six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating requires three or more 
incapacitating episodes per year requiring prolonged (lasting 
from four to six weeks) antibiotic treatment, or more than 
six non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, DC 6511 (2008).

As the RO noted in the October 2004 rating decision, the 
Veteran's service treatment records show that he was 
diagnosed as having rhinitis and sinusitis in January 1976.  
The Veteran's service treatment records also show that he was 
treated for rhinitis and sinusitis throughout his active 
service.

A VA outpatient treatment report from August 2003 indicated 
that the Veteran had no headaches, no nosebleeds, no sinus 
pain, and had unobstructed nasal passages.  He had nasal 
mucosa erythematous and seasonal nasal congestion.

In August 2004, the Veteran underwent a VA examination for 
his rhinitis/sinusitis/allergies.  There, the examiner 
indicated that during his sinusitis attacks, the Veteran was 
not incapacitated.  He did not have headaches with the sinus 
attacks and no antibiotic treatment was needed.  No 
functional impairment or lost time from work resulted from 
his condition.  There was no purulent discharge from the nose 
noted.  In addition, there were no polyps indicated.  

The Veteran was afforded another VA examination in March 
2008.  The Veteran reported having symptoms of a "stopped 
nose, dry mouth, frontal pressure and headaches."  The 
Veteran also indicated that his last sinus infection in which 
he took antibiotics was three years ago.  The examiner noted 
that the Veteran had no history of incapacitating or non-
incapacitating episodes.  Although he reported to have 
headaches approximately 1 to 6 times per week, there were no 
indications that the Veteran had pain, purulent discharge, or 
crusting.  In addition, no polyps were present.  

Private treatment reports indicate that the Veteran was 
treated in April 2008 for sinus congestion and allergic 
rhinitis.  There was no indication of incapacitating 
episodes, headaches, pain, purulent discharge, or crusting.

The Veteran submitted a personal sinus problem log dated from 
March 26, 2009 to June 29, 2009.  This log revealed the 
Veterans symptoms during this period.  While the Veteran 
clearly had headaches more than six times during this period, 
there was no indication that the Veteran also had pain, 
purulent discharge, or crusting.  The Veteran's main symptoms 
included "stopped up" nasal passages, difficulty breathing 
in and out of nostrils, congestion, and headaches.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
prior to March 13, 2008, and for an initial rating greater 
than 10 percent thereafter, for rhinitis/sinusitis/allergies.  
Prior to March 13, 2008, the medical evidence shows that, 
although the Veteran had been diagnosed as having rhinitis 
and sinusitis, his service-connected 
rhinitis/sinusitis/allergies were not compensably disabling.  
For example, on VA outpatient treatment in August 2003, the 
Veteran had no headaches, no nosebleeds, and no sinus pain.  
He also had unobstructed nasal passages, erythematous nasal 
mucosa, and seasonal nasal congestion.  On VA examination in 
August 2004, the VA examiner stated that the Veteran was not 
incapacitated during his sinusitis attacks.  The Veteran also 
did not have headaches with the sinus attacks.  No antibiotic 
treatment was needed.  There also was no purulent discharge 
from the nose noted.  In addition, there were no polyps 
indicated.  In summary, absent medical evidence of 1-
2 incapacitating episodes of sinusitis (i.e., a 10 percent 
rating under DC 6511) or nasal polyps (i.e., a 10 percent 
rating under DC 6522), the Board finds that the criteria for 
an initial compensable rating for the Veteran's service-
connected rhinitis/sinusitis/allergies are not met prior to 
March 13, 2008.

On VA examination on March 13, 2008, the VA examiner noted 
that the Veteran had no history of incapacitating or non-
incapacitating episodes.  Although the Veteran reported 
headaches approximately 1 to 6 times per week, there were no 
indications that he had pain, purulent discharge, or 
crusting.  In addition, no polyps were present.  It appears 
that the Veteran's report of experiencing sinusitis 
characterized by headaches is the basis for the higher 
10 percent rating assigned for service-connected 
rhinitis/sinusitis/allergies effective March 13, 2008.  
Absent objective evidence of 3 or more incapacitating 
episodes of or nasal polyps (i.e., a 30 percent rating under 
DC 6511 or DC 6522, respectively), the Board finds that that 
the criteria for an initial rating greater than 10 percent 
for the Veteran's service-connected 
rhinitis/sinusitis/allergies are not met effective March 13, 
2008.

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected rhinitis/sinusitis/allergies at any other 
time within the appeal period.    

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  The Veteran reported at his VA 
examination in August 2004 that he had experienced no 
functional impairment as a result of his 
rhinitis/sinusitis/allergies.  He also reported that he had 
not lost any work time due to this service-connected 
disability.  At his March 2008 VA examination, the Veteran 
denied any history of hospitalization for this disability.  
He also reported that he was employed full-time as a 
firefighter and had lost 1 week in the last 12 months due to 
his service-connected rhinitis/sinusitis/allergies due to 
medical appointments. Thus, the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  
In this regard, the Board finds that there has been no 
showing by the Veteran that his rhinitis/sinusitis/allergies 
has resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable rating prior to 
March 13, 2008, and to an initial rating greater than 
10 percent thereafter, for rhinitis/sinusitis/allergies is 
denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


